510 U.S. 124
TENNESSEEv.MIDDLEBROOKS
No. 92-989.
Supreme Court of United States.
Argued November 1, 1993.
Decided December 13, 1993.

CERTIORARI TO THE SUPREME COURT OF TENNESSEE
Certiorari dismissed. Reported below: 840 S. W. 2d 317.
Charles W. Burson, Attorney General of Tennessee, argued the cause for petitioner. With him on the brief was Kathy Morante Principe.
David C. Stebbins, by appointment of the Court, 508 U. S. 937, argued the cause for respondent. With him on the brief were Paul R. Bottei and Lionel R. Barrett, Jr.*
PER CURIAM.


1
The writ of certiorari is dismissed as improvidently granted.


2
Justice Blackmun dissents.



Notes:


*
 Briefs ofamici curiae urging reversal were filed for the State of California et al. by Daniel E. Lungren, Attorney General of California, George Williamson, Chief Assistant Attorney General, Dane R. Gillette and Ward A. Campbell, Deputy Attorneys General, and Mark L. Krotoski, Special Assistant Attorney General, and by officials for their respective States as follows: James H. Evans, Attorney General of Alabama, Winston Bryant, Attorney General of Arkansas, Grant Woods, Attorney General of Arizona, John M. Bailey, Chief State's Attorney of Connecticut, Charles M. Oberly III, Attorney General of Delaware, Robert A. Butterworth, Attorney General of Florida, Larry EchoHawk, Attorney General of Idaho, Pamela Carter, Attorney General of Indiana, Chris Gorman, Attorney General of Kentucky, Richard P. Ieyoub, Attorney General of Louisiana, J. Joseph Curran, Jr., Attorney General of Maryland, Mike Moore, Attorney General of Mississippi, Joseph P. Mazurek, Attorney General of Montana, Don Stenberg, Attorney General of Nebraska, Frankie Sue Del Papa, Attorney General of Nevada, Robert J. Del Tufo, Attorney General of New Jersey, Michael F. Easley, Attorney General of North Carolina, Susan B. Loving, Attorney General of Oklahoma, Ernest D. Preate, Jr., Attorney General of Pennsylvania, T. Travis Medlock, Attorney General of South Carolina, Mark Barnett, Attorney General of South Dakota, Dan Morales, Attorney General of Texas, and Joseph B. Meyer, Attorney General of Wyoming; for the Appellate Committee of the California District Attorney's Association by Gil Garcetti and Harry B. Sondheim; and for the Criminal Justice Legal Foundation by Kent S. Scheidegger.